Date of Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/28/2020 has been entered.
 
Response to Amendment
The RCE and amendment filed 7/28/2020 has been entered
Claims 12-14, 16-19, and 21-24 are rejected.
Claims 1-11, 15, and 20 are canceled.
Claim Objections
Claim 17 is objected to because of the following informalities:  “A user equipment (UE) a transceiver…” is used, where it should be something like “A user equipment comprising: a transceiver…”.    Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 


Claims 12-14, 16-19, and 21-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 12 and 17 recite the below new matter of a resource field 
“…wherein each of a plurality of combination candidates comprises a value for k.sub.add and a value for the frequency resource…wherein the resource field informs the UE of a combination among the plurality of combination candidates for transmitting the ACK/NACK information  for the data”
Paragraphs 108-109 of the pre-grant publication of the current application discloses an instructor or field in the DCI that indicates a value of k.sub.add, which is used to determine the subframe to transmit ACK/NACK on.   However the specification is completely silent on the DCI also indicating a frequency resource to transmit ACK/NACK on, hence the specification does not disclose the DCI field comprising combination candidates of k.sub.add and a frequency resource for ACK/NACK transmission.  Therefore these limitations are new matter. 
Removal of new matter is required.
Dependent claims 13-14, 16, 18-19, and 21-24 rely on rejected base claims 12 and 17, and are therefore similarly rejected. 

Claims 16, 19, and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 16, 19, and 21 recite the below new matter of a NB-IoT UE.
The original disclosure is completely silent on a narrowband-Internet of things user equipment (NB-IoT UE). In fact, “internet of things” or “IoT” are not in the specification at all.   The specification references a MTC UE, but this is not the same as an IoT (internet of things) UE.    Therefore these limitations are new matter. 
Removal of new matter is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 12-14, and 17-18 are rejected under 35 U.S.C 103(a) as being unpatentable over Damnjanovic (US 2009/0245194) in view of Malladi (US 2008/0253318).

Regarding Claim 12, Damnjanovic teaches a method for transmitting acknowledgement/not-acknowledgement (ACK/NACK) information, the method performed by a user equipment (UE) and comprising: 
receiving data scheduled by downlink control information (DCI) in a subframe n, wherein the DCI includes a resource field (Damnjanovic, Fig 2, paragraph 26, the NodeB may receive scheduling information on PDCCH and send one or more transport blocks on PDSCH in subframe t1, the scheduling information sent on the PDCCH would be considered a resource field); and 
transmitting the ACK/NACK information for the data based on the DCI in a subframe n+kadd, wherein n and kadd are integers, wherein each of a plurality of combination candidates comprises a value for kadd, wherein the plurality of combination candidates is pre-defined (Damnjanovic, paragraph 27, UE may generate ACK information and send on the PUCCH in subframe t1+Q where Q may be equal to 2, 4, or some other value, hence the value of Q would be an integer and subframe t1 would also be an integer as it doesn’t make sense to have a subframe number that is not an integer, the values 2, 4, or some other value are interpreted as candidate values for Q);
Damnjanovic does not explicitly teach the below limitations:
 (transmitting the ACK/NACK information for the data based on the DCI in a subframe n+kadd) and a frequency resource, (wherein n and kadd are integers, wherein each of a plurality of combination candidates comprises a value for kadd) and a value for 
However Malladi teaches the below limitations:
 (transmitting the ACK/NACK information for the data based on the DCI in a subframe n+kadd) and a frequency resource, (wherein n and kadd are integers, wherein each of a plurality of combination candidates comprises a value for kadd) and a value for the frequency resource, (wherein the plurality of combination candidates is pre-defined), and wherein the resource field informs the UE of combination among the plurality of combination candidates for transmitting the ACK/NACK information for the data (Malladi, paragraph 32, the UE may send only ACK information at a variable time frequency location, any possible time frequency location would be considered a candidate value of k.sub.add also corresponding to Q value of Damnjanovic, the time frequency location may be determined based on an ID of a PDCCH used to send control information to the UE, the ID of the PDCCH would be considered part of the DCI sent to the UE that would be sent to the UE as a field or part of the DCI);
It would have been obvious to one of ordinary skill in the art at the time of the invention to add time and frequency values in DCI for ACK/NACK transmission as taught by Malladi into the dynamic assignment of ACK resource in a wireless system of Damnjanovic.    Because Damnjanovic and Malladi teach ACK/NACK, and specifically Malladi teaches time and frequency values in DCI for ACK/NACK transmission for the 

Regarding Claim 13, Damnjanovic and Malladi further teach wherein each of the first values kadd of each of the plurality of combination candidates is a natural number (Damnjanovic, paragraph 27, UE may generate ACK information and send on the PUCCH in subframe t1+Q where Q may be equal to 2, 4, or some other value, hence the value of Q would be an natural number)
However, Damnjanovic in view of Malladi do not specifically disclose that the specific value is a natural number larger than 4.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Damnjanovic in view of Malladi and have, where it has already been disclosed that the value of a parameter can be any natural number, for it to be a natural number larger than 4, since this is merely a matter of design choice, which involves only routine skill in the art.    

Regarding Claim 14, Damnjanovic and Malladi further teach wherein the DCI includes a field informing the specific value (Malladi, paragraph 32, the UE may send only ACK information at a variable time frequency location, which may be determined based on an ID of a PDCCH used to send control information to the UE, the ID of the PDCCH would be considered part of the DCI sent to the UE).

Regarding Claim 17, Damnjanovic teaches a user equipment (UE)
a transceiver which transmits or receives a radio signal (Damnjanovic, Fig 14, antennas 1452 and 1454 of UE 120); and 
a processor operatively connected with the transceiver (Damnjanovic, Fig 14, TX MIMO processor 1466, transmit processor 1464, receive processor 1458, and antennas 1452 and 1454 of UE 120), 
wherein the processor receives data scheduled by downlink control information (DCI) in a subframe n, and transmits ACK/NACK information for the data based on the DCI in a subframe n+kadd, wherein the DCI includes a resource field, wherein n and kadd are integers, wherein each of a plurality of combination candidates comprises a value for kadd, wherein the plurality of combination candidates is pre-defined (Damnjanovic, Fig 2, paragraph 26, the NodeB may receive scheduling information on PDCCH and send one or more transport blocks on PDSCH in subframe t1, paragraph 27, UE may generate ACK information and send on the PUCCH in subframe t1+Q where Q may be equal to 2, 4, or some other value, hence the value of Q would be an integer and subframe t1 would also be an integer as it doesn’t make sense to have a subframe number that is not an integer, the values 2, 4, or some other value are interpreted as candidate values for Q);
Damnjanovic does not explicitly teach the below limitation:
(wherein the processor receives data scheduled by downlink control information (DCI) in a subframe n, and transmits ACK/NACK information for the data based on the DCI in a subframe n+kadd) and a frequency resource, (wherein the DCI includes a 
However Malladi teaches the below limitation:
(wherein the processor receives data scheduled by downlink control information (DCI) in a subframe n, and transmits ACK/NACK information for the data based on the DCI in a subframe n+kadd) and a frequency resource, (wherein the DCI includes a resource field, wherein n and kadd are integers, wherein each of a plurality of combination candidates comprises a value for kadd) and a value for the frequency resource, (wherein the plurality of combination candidates is pre-defined), and wherein the resource field informs the UE of a combination among the plurality of combination candidates for transmitting the ACK/NACK information for the data (Malladi, paragraph 32, the UE may send only ACK information at a variable time frequency location, any possible time frequency location would be considered a candidate value of k.sub.add also corresponding to Q value of Damnjanovic, the time frequency location may be determined based on an ID of a PDCCH used to send control information to the UE, the ID of the PDCCH would be considered part of the DCI sent to the UE);
It would have been obvious to one of ordinary skill in the art at the time of the invention to add time and frequency values in DCI for ACK/NACK transmission as taught by Malladi into the dynamic assignment of ACK resource in a wireless system of 
 
Regarding Claim 18, Damnjanovic and Malladi further teach wherein each of the first values kadd of each of the plurality of combination candidates is a natural number (Damnjanovic, paragraph 27, UE may generate ACK information and send on the PUCCH in subframe t1+Q where Q may be equal to 2, 4, or some other value, hence the value of Q would be a natural number).
However, Damnjanovic in view of Malladi do not specifically disclose that the specific value is a natural number larger than 4.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Damnjanovic in view of Malladi and have, where it has already been disclosed that the value of a parameter can be any natural number, for it to be a natural number larger than 4, since this is merely a matter of design choice, which involves only routine skill in the art.    

Claims 22-24 are rejected under 35 U.S.C 103(a) as being unpatentable over Damnjanovic (US 2009/0245194) and Malladi (US 2008/0253318, and further in view of Choi (US 2011/0268046).

Regarding Claim 22, Damnjanovic and Malladi teach all the limitations of parent claim 12, but does not explicitly teach wherein the UE transmits the ACK/NACK information using one hybrid automatic repeat request (HARQ) process, however Choi teaches wherein the UE transmits the ACK/NACK information using one hybrid automatic repeat request (HARQ) process (Choi, paragraph 105, acknowledgement data such as HARQ ACK/NAK messages).
It would have been obvious to one of ordinary skill in the art at the time of the invention to add HARQ as taught by Malladi and Damnjanovic into the communication resource allocation method of Choi.    Because Damnjanovic, Malladi, and Choi teach ACK/NACK, and specifically Choi teaches HARQ for the benefit of the analogous art of efficient methods for allocating communication resources (Choi, paragraph 4).

Regarding Claim 23, Damnjanovic and Malladi teach all the limitations of parent claim 12, but do not explicitly teach wherein the UE is a machine type communication UE, however Choi teaches wherein the UE is a machine type communication UE (Choi, paragraph 93, a MTC device is a user equipment equipped for Machine-type communication).
It would have been obvious to one of ordinary skill in the art at the time of the invention to add MTC UEs as taught by Malladi and Damnjanovic into the communication resource allocation method of Choi.    Because Damnjanovic, Malladi, and Choi teach ACK/NACK, and specifically Choi teaches MTC UEs for the benefit of the 

Regarding Claim 24, Damnjanovic and Malladi teach all the limitations of parent claim 12, but do not explicitly teach wherein the frequency resource is a subcarrier, however Choi teaches wherein the frequency resource is a subcarrier (Choi, paragraph 21, a pair of one OFDMA/SC-FDMA symbol and one subcarrier is denoted as resource element).
It would have been obvious to one of ordinary skill in the art at the time of the invention to add subcarriers as taught by Malladi and Damnjanovic into the communication resource allocation method of Choi.    Because Damnjanovic, Malladi, and Choi teach ACK/NACK, and specifically Choi teaches subcarriers for the benefit of the analogous art of efficient methods for allocating communication resources (Choi, paragraph 4).


Response to Arguments
Applicant's arguments have been fully considered but are respectfully not persuasive.
For independent claim 12, and similarly for independent claim 17, Applicant argues that Damnjanovic (US 2009/0245194) and Malladi (US 2008/0253318) do not teach the DCI including a resource field which identify a combination candidates comprising a first value of kadd (subframe offset) and a second value of frequency resource (Remarks, page 7 paragraph 
Dependent  claims 16, 19, and 21 reference a narrowband-internet of things user equipment (NB-IoT UE).  Examiner has not been able to find an internet of things user equipment satisfying the date constraints of before Nov 21, 2011, so there is not a prior art rejection for these claims.   The claims are still rejected, however, as an internet of things UE is new matter and is therefore rejected as explained earlier under 35 U.S.C. 112(a).    
   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAD N DEFAUW whose telephone number is (571)272-6905.  The examiner can normally be reached on Monday-Thursday 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on (571) 270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/T.N.D/             Examiner, Art Unit 2412         

/WALLI Z BUTT/             Examiner, Art Unit 2412